The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
Examiner makes the following findings with respect to the earliest filing date that applicant can claim benefit of with respect to the current claims.  The current claims are claiming a structure of a substrate with a metal (silver) island film or a metal (silver) colloid material thereon covered with a SiOx coating.  Instant figure 8 shows such a structure.  Of the parent applications, the earliest application that examiner can find that figure or an equivalent thereof is the PCT application (based on the PCT publication – WO 2011/143288 – found in the parent of the instant application – 13/697042).  Thus the earliest date for with the instant claims have benefit is that filing date or May 11, 2011.  Thus all references prior to that date will be treated by examiner as prior art.  
Examiner makes the following findings of fact with regard to the language in claim 1 as submitted in the amendment filed 3/17/22.  Instant figure 8 is the only figure showing a substrate coated with a metal and having a silica coating thereon.  It is characterized as a silver island film.  Instant paragraphs [0065]-[0071] teach the preparation of silver metal islands and silver colloids on a surface.  Examiner notes that this preparation is similar to the preparation given on page 645 of a paper authored by Aslan et al, (Journal of Fluorescence 2005, 15, 643-654, see IDS filed 10-6-2017, sheet 3).  Of relevance to claim 1 are the last sentence of the paragraph bridging the columns of page 645 in the Aslan paper and the AFM images of the SiFs in figure 2 of the Aslan paper.  The sentence teaches that the coverage is about 40% and the AFM show that the particles making up the SIFs have a separation that is random at best with variable separations.  Examiner notes that instant paragraph [0061] teaches that known coating methods may be used to precisely control the placement of metal structures as close as 50 nm apart.  However such an example was not provided in the instant disclosure.  Other references of record such as the applied Szmacinski and Pompa references show that those of skill in the art have the ability to produce patterned structures with precisely controlled placement of metal structures.  Thus to the extent that applicant is claiming such a metal structure on a substrate surface, the claims are supported by the instant disclosure.  Furthermore, examiner has reviewed the priority document files and the files of US application 12/016,247 to determine the filing date of the limitations in claim 1.  As a result, examiner has determined that figure 8 and the associated description were not in any of those application files.  The first occurrence of either figure 8 and its description was in the PCT application.  Thus, examiner has determined that the earliest possible filing date for the instant claims is the filing date of the PCT application or May 11, 2011.  
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1,6-7, 12-13, 16-17 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the language added to claim 1 is found in instant paragraph [00138] it is not totally supported by the examples presented in the instant disclosure.  In particular, figure 12(b) and its associated description in instant paragraph [0134] show that the maximum decrease in luminescence decay time occur at thickness values between 1 and 3 nm for the silica coating,  Additionally those values come from a single dye dissolved in glycerin.  However claim 1 covers a multitude of dyes of both organic (see claim 7 and instant paragraph [0056]) and inorganic structure (see instant paragraph [0055]) that can be dissolved in a liquid such as glycerin, provided as a solid coating on the silica layer or coupled to a targeting moiety that is attached to the surface coating.  In a liquid the luminescent compound is randomly oriented at distances through the thickness of the liquid and what is viewed is an average of all of the molecules over the thickness of the liquid film/layer.  In a solid coating the molecules may be randomly oriented with respect to the surface, but they are most likely not tumbling so that any averaging that occurs due to that in a liquid is not present.  The previously cited Cheng paper (Chemical Communications 2007, IDS filed 10/6/2017, sheet 4) shows one form of a solid coating layer of a dye (as a dye incorporated silica layer).  The first paragraph after the abstract on page 248 teaches that the strength of the enhancement or quenching is influenced by many factors, such as size and shape of the metal NPs, the orientation of the fluorophore dipole moments relative to the NPs, the radiative decay rate and quantum yield of the fluorophore.  In other words it is not unreasonable for the properties of the luminescent compound and/or the structure of the metal nanostructures to influence what is optimal in terms of the enhancement of the luminescence.  That paper specifically looked at dye metal particle spacings created by a spacer silica layer of various thicknesses.  Figure 4 shows that for their system, the optimum enhancement occurred at a spacer thickness of about 21 nm.  The instant disclosure does not show that a solid coating of the dye would be expected to behave in a manner similar to a liquid coating of a solution of the dye.  When the luminescent compound is conjugated with a targeting moiety, the distance it can approach to the surface is limited by the targeting moiety.  One of ordinary skill in the art would have expected the luminescent compound to be affected by the targeting moiety and/or the distance it is separated from the metal.  The instant disclosure does not present evidence  to show that this possibility is expected to behave in a manner similar to the dye in the glycerin solution.  Thus, there is no evidence that the properties added to claim 1 are general properties covering the scope of luminescent compounds and manner in which they are associated with the surface having the silica surface coating that is about 1 nm thick compared to that same surface without a silica surface coating.  Thus for examination purposes, the enhancement of singlet and triplet emission, maximizing absorption of electromagnetic energy and maximizing a decrease in luminescence decay time language added to claim 1 will be treated as met/obvious if there is basis for placing a 1 nm thick coating on a silver coating in the form of metallic islands or colloids on the surface of the substrate.  Additionally, it is not clear if properties of the metal islands or colloids such as its shape, size, thickness and/or separation distance or positioning randomness (see instant claims 13 and 20-23) also affect whether the enhancement of singlet and triplet emission, maximizing absorption of electromagnetic energy and maximizing a decrease in luminescence decay time language added to claim 1 will occur at a silica coating of about 1 nm thick on a silver coating in the form of metallic islands or colloids on the surface of the substrate or if it occurs at some other silica coating thickness as the properties of the metal islands or colloids are varied.  
Examiner notes that other problems with the claims will occur if one or more of the properties of the metal islands or metal colloids affect whether the enhancement of singlet and triplet emission, maximizing absorption of electromagnetic energy and maximizing a decrease in luminescence decay time language added to claim 1 are all occurring at a silica coating thickness of about 1 nm or occur at a thickness other than 1 nm.  In the latter case dependent claims directed toward properties of the metal islands and/or metal colloids will cause problems relating to the whether the dependent claims are further limiting of the claim from which they depend.  At this point examiner does not have evidence to support such a rejection of dependent claims directed toward properties of the metal islands or metal colloids.  
Claims 7 and 22 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 7, it is of a different class (the method) compared to claim 1 (a complex).  For examination purposes, claim 7 will be treated as being directed to the complex of claim 1 to be consistent with the preamble of claim 1.  With respect to claim 22 specifically, it is not clear if the limitation is one that can be met by a random formation of silver island films or if it requires some form of patterned metallic nanostructures that have precise positioning between the nanostructures.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 12, 16-17 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matveeva (Analytical Chemistry 2007, PTO-892, 10-4-18) in view of Mulvaney and Malicka (Journal of Physical Chemistry B 2004), Gryczynski (Journal of Physical Chemistry B 2005) or Stranik (SPIE 2004).  In figure 1 Matveeva teaches a fluoroimmunoassay experimental setup.  Figure 2 shows the immunoassay on plain metal-coated surfaces (metal mirrors) enhanced by metal nanoparticles (silver island films [SIFs]).  Metal mirrors (aluminum, gold, or silver protected with a thin silica layer – the substrate surface) were coated with SIFs, and an immunoassay (model assay for rabbit immunoglobulin G or myoglobin immunoassay) was performed on this surface using fluorescently labeled antibodies.  The results showed that SIFs alone (on glass surface not coated with metal) enhance the immunoassay signal approximately 3- to 10-fold.  Using a metal mirror instead of glass as support for SIFs results in up to 50-fold signal enhancement.  The paragraph bridging the columns of page 240 teaches that the metal mirror layer was deposited onto glass microscope slides by EMF (USA).  Slides were vapor deposited with continuous 2-nm thick chromium, 48-nm thick gold, and 10-nm thick SiO2 layers; 50-nm thick silver and 5-nm thick SiO2 layers; or 50-nm thick aluminum and 5-nm thick SiO2 layers.  Figure 3 shows the various substrates used.  Figure 4 shows the silver island films on two of the substrates.  The paragraph following that paragraph on page 520 teaches that the SIF surface was formed according to known procedures.  Half of the surface of each slide was modified by depositing SIF by chemical reduction of silver nitrate by a wet chemical process using D(+)glucose. The other half was left unmodified and used as a control.  The last two full paragraphs on page 520 teach that the slides formed in this way were covered with rabbit IgG and Goat IgG or capture anti-Myo antibody to form one of the sensing surfaces.  Then an AlexaFluor dye-labeled reporter (AlexaFluor 555 or AlexaFluor 647 labels) was used to combine with the layer on the slide in preparation for fluorescent measurement as shown in figure 2.  Figure 4 shows the enhancement obtained.  Table 1 give the fluorescence data for both assays.  Figure 5 of Matveeva shows the shape of the surface of the SIF structures.  Matveeva does not teach a silica film of about 1 nm thickness deposited on top of the silver island film structure.  
In the paper Mulvaney examined the use of nanometer thick silica shells as a means to stabilize metal clusters and semiconductor particles and its potential advantages over conventional organic capping agents.  Shell deposition depends on control of the double layer potential, and requires priming of the core particle surface.  Chemical reactions are possible within the core, via diffusion of reactants through the shell layer.  Quantum dots can be stabilized against photochemical degradation through silica deposition, whilst retaining strong fluorescence quantum yields and their size dependent optical properties.  Ordered 3D and 2D arrays of a macroscopic size with uniform particle spacing can be created.  Thin colloid films can also be created with well-defined interparticle spacing, allowing controlled coupling of exciton and surface Plasmon modes to be investigated.  A number of future core-shell nanocomposite structures were postulated, including quantum bubbles and single electron capacitors based on Au@SiO2.  The first paragraph of the introduction teaches that colloid chemists have great difficulty in controlling many important particle parameters such as crystal structure, crystal shape and habit, electrical conductivity, doping levels and surface state energies.  However, the increasing need for rigorous control over the optical, fluorescent and conductive properties of wet-chemically prepared nanoparticle systems has refocused colloid research of the last ten years onto the solid state properties of colloids and the associated issue of particle nucleation.  At stake are revolutions in the design of economic single electron transistors and quantum dot circuitry, subpicosecond NLO switching devices and quantum dot lasers, efficient solar cells, photocatalysts for pollutant removal and new methods for immunolabelling.  The last paragraph of the introduction teaches that a fundamental problem of nanoparticle technologies is that they usually involve the preparation of metallic, magnetic and semiconducting particles in a wide variety of matrices.  In many practical cases, the particles may be required in the final form as dry, redispersible powders.  The usual technique is to precipitate the particles in situ, directly within the matrix of interest.  However, this requires new preparation procedures to be developed for each medium.  All the effort that has previously been expended optimizing the preparation of a particular material in a different medium is completely squandered through this procedure.  For example, methods for preparing highly fluorescent, almost monodisperse CdS and CdSe particles have been developed in water and trioctylphosphine oxide respectively.  If these particles were of some utility in a glass matrix, it would seem advantageous to make these particles in the "optimized" solvent, and then to transfer them to the vitreous matrix, rather than to carry out laborious, time-consuming experimentation restudying their nucleation and growth kinetics within the glass.  To obviate these matrix effects, a generic capping procedure is needed which fulfils the following requirements: 1) optical transparency, 2) chemical inertness, 3) photochemical stability even under laser photolysis, 4) cheapness, 5) colloidal stability at high volume fractions, 6) easy transfer into a wide range of media, and 7) simple coating methodology.  Silica coating is one possible solution to these prerequisites.  Figure 15 shows photographs of dense Au@SiO2 films with 15 nm diameter core gold particles, and different shell thicknesses.  The bottom right film is a sputter coated gold film.  The next two bluish films are formed from gold sols which have sodium citrate (0.5 nm) and sodium mercaptopropionate (1.0 nm) shells.   The other films utilize gold colloids with silica shells having thicknesses of 1.5 nm, 2.9 nm, 4.6 nm, 12.2 nm and 17.5 nm.  The shell thickness controls the dipole coupling between particles and hence the color of the film.  The homogeneous particle size ensures homogeneous film color.  For shells greater than about 15 nm in thickness, the particles are almost completely isolated, and the transmitted color is similar to that of the colloid.  As the shell thickness is reduced, the color shifts from red to crimson to purple and finally for 0.5-1 nm thick shells to a blue color similar to that found for conventional evaporated gold films.  The reflected color also changes gradually from a green tinge through to a metallic gold color as the coupling increases.  In other words, shells of one nanometer or less have substantially no effect on the optical properties of a deposited gold colloid film.  
In the paper Malicka teaches surface plasmon-coupled emission (SPCE) of 2,5-diphenyl-1,3,4-oxadiazole (PPD) using a 20 nm aluminum film deposited on a quartz substrate.  The directional SPCE UV fluorescence occurs within a narrow angle at 57° from the normal to the coupling hemicylindrical prism.  This radiation is almost completely p-polarized, consistent with its origin from surface plasmons.  These surface plasmons are induced by excited PPD molecules.  The coupling of excited fluorophore dipoles with the aluminum is highly efficient, exceeding 50%.  Different fluorescence emission wavelengths are emitted at slightly different angles on the prism, providing intrinsic spectral resolution.  SPCE fluorescence on thin aluminum films can be used with many UV absorbing and emitting fluorophores.  The paragraph bridging pages 19114-19115 teach that in producing the device, quartz slides were coated by vapor deposition.  A 20 nm thick layer of aluminum was deposited on the quartz followed by a 10 nm SiO2 protective layer.  This relatively thick silica layer has a dual function.  First, it protects the aluminum film and slows down the oxidation process.  Second, the fluorophores are deposited at or more than 100 Å from the aluminum surface, reducing the possibility of quenching by the metal.  Fluorophores were deposited on the surface by spin coating a solution of poly(methyl methacrylate) in toluene/ethanol (1:1, v/v) containing the  2,5-diphenyl-1,3,4-oxadiazole fluorophore (PPD, 1.5 × 10-3 M).  The first full paragraph on page 19117 teaches that in earlier studies on metal-enhanced fluorescence they found significant decreases in lifetimes when fluorophores were near metallic particles.  Hence, they examined the lifetime of PPD (Figure 7). Compared to the free-space fluorescence (Figure 7, top), the lifetime of PPD SPCE is shortened by about 30%, which was considered to be a modest change.  These lifetimes, measured at RK/FS and RK/SPCE configurations (Figure 7), are about 4-fold shorter than the lifetime of PPD in PMMA spin coated on the quartz slide without metal (Table 1).  They did not fully understand how the surface plasmons and fluorophore molecules interact to determine the SPCE intensity decays.  
In the paper Gryczynski studied surface plasmon-coupled emission (SPCE) of semiconductor quantum dots (QDs).  These QDs are water-soluble ZnS-capped CdSe nanoparticles stabilized using lysine cross-linked mercaptoundecanoic acid.  The QDs were spin-coated from 0.75% PVA solution on a glass slide covered with 50 nm of silver and a 5-nm protective SiO2 layer (described in the sample preparation paragraph on page 1089).  Excited QDs induced surface plasmons in a thin silver layer.  Surface plasmons emitted a hollow cone of radiation into an attached hemispherical glass prism at a narrow angle of 48.5°.  This directional radiation (SPCE) preserves the spectral properties of QD emission and is highly p-polarized irrespective of the excitation polarization.  The SPCE spectrum depends on the observation angle because of the intrinsic dispersive properties of SPCE phenomenon.  The remarkable photostability can make QDs superior to organic fluorophores when long exposure to the intense excitation is needed.  The nanosize QDs also introduce a roughness near the metal layer, which results in a many-fold increase of the coupling of the incident light to the surface plasmons.  This scattered incident illumination transformed into directional, polarized radiation can be used simultaneously with SPCE to develop devices based on both quantum dot emission and light scattered from surface plasmons on a rough surface.  The first full paragraph on page 1090 teaches that the SiO2 layer is a spacer between the QDs and the metal surface.  Recent reports showed that quenching or enhancing of fluorescence by metal surfaces is distance-dependent.  The thin-layer spacer ensured that the fluorescence of the QDs was not quenched by the metal surface.  
In the paper Stranik teaches that it is well established that the presence of metallic surfaces or particles in the vicinity of a fluorophore can dramatically increase the radiative decay rate, and consequently the quantum efficiency, of the fluorophore.  This effect, which depends on parameters such as metal particle size and fluorophore-particle separation, is manifest as a substantial enhancement in fluorescence emission intensity.  They focused on optimization strategies to maximize the enhancement for important applications such as fluorescence-based biochip platforms.  Ordered arrays of metallic nano-islands were fabricated on a range of substrates by a process of natural lithography using monodisperse polystyrene nanospheres.  The metal particle dimensions were tailored in order to match the plasmon resonance wavelength to the spectral absorption of the fluorophore.  The fluorophore Cy5 dye, which is widely used in optical immunoassays and has a medium quantum efficiency (~0.3), was used in this study of the plasmonic enhancement effect.  The morphology of the metallic arrays was investigated using scanning electron microscope (SEM) and atomic force microscope (AFM).  Absorption and emission spectroscopies were used to elucidate the enhancement effect and its dependence on metal island morphology.  Results were correlated with existing theoretical models.  The applicability of this important technique to sensor platforms, such as fluorescence-based biochips, was discussed.  The preparation of the biochips is given in section 2.2.  In that section the second paragraph on page 146 teaches that a silver layer was deposited, the polystyrene beads were removed and for the preparation of an enhancement chip the sample was put again in the deposition chamber and a thin layer of SiO (thickness 6 nm) was evaporated.  Figure 2 shows the formed nanoparticles.  The paragraph bridging pages 147-148 teaches that generally the adhesion of silver on the glass substrate is poor.  This can be improved by depositing some metallic layer between glass and silver, which has better adhesion to the glass.  However NPs consisting of two metals shows a decrease of SPR.  To avoid this a different method was used where a thin layer of SiO was deposited over the substrate containing NPs.  This additive dielectric layer influenced the SPR too but in this case there is only red shift of about 20 nm in the λres (which corresponds with other authors) without the decrease of SPR.  Such prepared samples did not exhibit any shifts in plasmon resonance after dipping them in water and drying with N2.  In addition, the SiO layer functioned as a spacer layer between NPs and the fluorescent dyes to avoid metal-fluorescence quenching.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to coat Matveeva’s silver islands with a silicon oxide coating at a thickness of one to five nanometers because silica is a great candidate to stabilize nanometer sized particles and a thickness of one nanometer would have been expected to substantially preserve the optical properties of the film as shown by Mulvaney and additionally it provides two functions protecting the metal film and acting as a spacer to prevent/reduce/avoid metal-fluorescence quenching as taught by Malicka, Gryczynski and Stranik for substrate supported metal layers used for and/or studied with respect to plasmonic enhancement of fluorescence.  
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matveeva in view of Mulvaney and Malicka, Gryczynski or Stranik as applied to claim 1 above, and further in view of Mandecki (SPIE 2008).  Matveeva does not teach the specifically claimed fluorescent probes.
	In the paper Mandecki teaches that metallic particles, silver in particular, can significantly enhance the fluorescence of dye molecules in the immediate vicinity (5-20 nm) of the particle.  This magnifying effect can be theoretically explained/predicted by considering the change of photonic mode density near the fluorophore due to coupling to the conducting surface.  They used this method to observe fluorescence from a single ribosomal particle in a project aimed at acquiring sequence information from the translating ribosome.  Several quartz slides with silver nanostructures were made using electron beam lithography techniques.  The structures were approximately 50 nm high silver tiles measuring 400-700 nm on the side, and were spaced differently over a total area of 1 mm x 1 mm on any given quartz slide.  In a preliminary experiment, the surface was coated with Alexa 647-labeled antibodies and images of single molecule were collected using a confocal system.  They showed that the fluorescence intensity measured over the silver islands film was more than 100-fold higher than fluorescence from a comparable site on uncoated section of the quartz slide.  No noticeable photobleaching was seen.  The fluorescence lifetime was very short, about 200 ps or less (this is the resolution limit of the system).  The method has great promise for investigations of biologically relevant single molecules.  In the conclusion section on page 10 teaches that in all cases of fluorescently labeled compounds in Table 2, a significant fluorescence enhancement was observed.  The enhancement ratio ranged from 2.9 to 15.4 (from Table 2 the larges fluorescent enhancement was for Eosin.  The fluorescence enhancement was accompanied by a reduction in fluorescence lifetime, as expected.  The precise level of reduction was difficult to establish since the resolution limit of the instrument was 200 ps.  The intensity of fluorescence observed varied greatly from sample to sample.  In some cases (coumarin, samples #7 and #9), the fluorescence intensity was too low to determine the fluorescence lifetimes.  They concluded that many fluorescent dyes are suitable labels.  Only one of the dyes tested (coumarin) does not seem to show promise because of a rather weak fluorescent enhancement ratio and low fluorescence intensity.  In the future, they taught that they will be focused on Alexa 532, BODIPY, Cy3, Cy5, eosin, proflavin and rhodamine.  
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to replace the organic fluorescent compounds in Matveeva’s system with the fluorescent probes disclosed by Mandecki as those intended for further examination because these are well-known and show both a fluorescent enhancement and an accompanying fluorescence lifetime reduction as taught as expected by Mandecki.  
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matveeva in view of Mulvaney and Malicka, Gryczynski or Stranik as applied to claim 1 above, and further in view of Zhang (Journal of Physical Chemistry B 2005, PTO-892 sent 4-11-2019, newly applied).  Matveeva describes the preparation of the mirrors coated with silver island films (SIFs) on page 240.  In particular, the SIF surface formation was formed according to a procedure described elsewhere with three references cited.  Matveeva does not teach a silver coating that is 15-20 nm thick.    
In the paper Zhang studied a fluoroimmunoassay using metal-enhanced fluorescence (MEF) detection on silver films generated by a vapor deposition method.  The morphology of the silver film was controlled through the thickness of the film.  A silica layer was coated on the silver film to protect the film and separate the fluorophore from the metal surface.  Rabbit immunoglobulin G (IgG) was adsorbed on the silica by physiosorption and then dye-labeled anti-rabbit IgG was bound to the immobilized rabbit IgG.  It was observed that the fluorophore was quenched on a thin silver film (2 nm), enhanced on a thick film (>5 nm), and reached saturation (about 10 times enhancement) at 20 nm.  The MEF was also dependent on the thickness of the silica with a maximum at 10 nm.  The lowest lifetime was observed on the 20 nm silver film, which was consistent with the saturation of MEF.  These results showed the properties of a silver film needed for a maximum increase of fluorescence intensity in a fluoroimmunoassay.  Dependence of the MEF on the emission wavelength was also studied using different dye-labeled anti-rabbit IgGs.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform experiments similar to Zhang to determine the thickness of the silver coating that leads to the maximum enhancement and/or use the about 20 nm thickness determined by the experiments conducted by Zhang because of the maximum enhancement determined by Zhang for that thickness.  
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matveeva in view of Mulvaney and Malicka, Gryczynski or Stranik as applied to claim 1 above, and further in view of Lakowicz (Analytical Biochemistry 2002 hereinafter called Lakowicz ‘02a or Journal of Fluorescence 2002, and hereinafter called Lakowicz ‘02b).  Matveeva describes the preparation of the mirrors coated with silver island films (SIFs) on page 240.  In particular, the SIF surface formation was formed according to a procedure described elsewhere with three references cited.  It is noted that reference 7 is the Lakowicz ‘02a paper.  Matveeva does not teach any particular particle size.    
In the paper Lakowicz ‘02a examined the effects of silver island films on fluorescence intensity, lifetimes and resonance energy transfer.  The procedure for making these films is presented in the paragraph bridging pages 264 and the first full paragraph on page 264.  These paragraphs teach that the size of most silver particles is between 300 and 400 Å (30-40 nm).  Also taught is that aggregate particles are also present.  
In the paper Lakowicz ‘02b examined the emission intensity and decay times of chelates Tb3+ and Eu3+ in micron thick samples between films of sub-wavelength size silver particles.  The second full paragraph on page 432 teaches that silver island films were prepared by reduction of silver ions by glucose in the presence of clean quartz slides.  The particles were 400–500Å (40-50 nm) in diameter, covering about 25% of the surface, and displaying the expected plasmon resonance absorption.  Although it is not possible to precisely control the size of the particles, the silver island films can be prepared consistently with similar optical properties.  The size of the particles can be judged by the surface plasmon absorption displayed by the films (Scheme II).  This absorption is due to electron oscillation in the particles as a result of the incident light, which is the same phenomenon that results in the colors of metallic colloids.   
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use spherical colloids In the Matveeva structure having a particle size as taught by Lakowicz ‘02a or Lakowicz ‘02b because of the citation of Lakowicz ‘02a by Matveeva and the similarity in synthesis as taught by Lakowicz ‘02b and Matveeva with the expectation that the same phenomenon that results in the colors of metallic colloids is also present in the silver island films as taught by Lakowicz ‘02b.  
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. In response to the amendments, a new rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph has been applied to the claims, the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph has been maintained with respect to claim 7 and modified with respect to claim 22 and the obviousness rejections have been maintained.  The arguments are moot with respect to the new rejection.  
With respect to the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection with respect to claim 7 was maintained as the amendments did not address the specific problem described for claim 7.  The specific issue with claim 22 was identified when examiner reviewed the basis for its language (see instant paragraph [0061]) and found that it was described in combination with precisely controlling the placement of metallic structures which is different from the random structure that Aslan shows to be the result of the synthesis described in instant paragraphs [0065]-[0071].  
With respect to the obviousness of the rejection based on Matveeva as the primary reference, the applied secondary references clearly show that coating a silver island film with a silica film was known and used for two purposes: protecting the metal film and acting as a spacer to prevent/reduce/avoid metal-fluorescence quenching.  The taught films have a thickness that either has overlap with the range of claim 1 (5 nm) or is nearly the same size (6-10 nm).  In this respect there are reasons for coating the silver island film of Matveeva which gets a coating within the range of claim 1.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mulvaney shows that silica coatings of less than 5 nm are capable of being utilized for a similar purpose.  Thus coating thicknesses of less than 5 nm would also have been expected to perform the same functions.  Examiner notes that with respect to the enhancement the applied Mandecki reference teaches that in all cases of fluorescently labeled compounds they presented in Table 2, a significant fluorescence enhancement was observed.  The enhancement ratio ranged from 2.9 to 15.4 (from Table 2 the larges fluorescent enhancement was for Eosin.  The fluorescence enhancement was accompanied by a reduction in fluorescence lifetime, as expected.  Thus, one of ordinary skill in the art would have expected a fluorescent enhancement to be accompanied with a reduction in the fluorescence lifetime.  This coupled with the teaching that the coating layer helps to prevent and/or reduce metal-fluorescence quenching would have led one of ordinary skill in the art to expect that at certain thicknesses of the coating there would have been a thickness that would give an enhancement that is greater than the enhancement without the coating.  Thus what applicant is arguing as surprising is actually expected.  
With respect to the long-lived luminescent compound language in the claims, examiner notes that the instant disclosure used eosin as the primary luminescent compound to show possible benefits of the silica coating.  It is one of the luminescent compounds in the applied Mandecki reference.  Thus although the references do not specifically use the language of applicant, the references clearly teach luminescent compounds within the scope of the language.  Additionally, examiner has raised an enablement issue with respect to whether the enhancement of singlet and triplet emission, maximizing absorption of electromagnetic energy and maximizing a decrease in luminescence decay time language added to claim 1 is generally enabled or even enabled for the eosin dye used by applicant in the description.  For that reason, arguments directed toward luminescent properties of the claimed structure are not persuasive.  
With respect to the teachings of Mulvaney and the stabilizing of nanoparticles so that the do not aggregate in solution, examiner notes that the paper authored by Aslan et al, (Journal of Fluorescence 2005, 15, 643-654, see IDS filed 10-6-2017, sheet 3) which was referenced above by examiner looked at what happened when silver island films on a substrate were annealed for a period of time at different temperatures.  In figure 2 of that paper, there is a clear change in the size of the metal structures associated with the annealing process.  Additionally they showed in the paper that the change in the metal structure resulted in a change in the optical plasmonic properties of the film and the resulting coupling to luminescent compounds at or near the surface of the metal islands.  Thus one of ordinary skill in the art would have known/expected there to be changes over time in the silver island film based on factors such as temperature that would lead to effects such as aggregation or an increase in particle/island size.  Thus the teaching of particle stabilization with a silica coating to prevent aggregation and/or an increase in the particle/island size is not outside of a sufficient reason to place a coating on the silver island film so that it is stabilized resulting in stable optical plasmonic properties of the silver island film.
With respect to Malicka and the protective effect of a silica film on s silver film that Malicka taught as not being reusable, examiner notes that Malicka still calls the film protective in spite of the statement that they were not able to reuse the silica coated structure.    Examiner also points out that the applied Gryczynski reference also included Malicka as an author and was published subsequent to the Malicka reference.  In that paper a 5 nm protective silica layer was deposited on top of the silver layer.  Thus even though Malicka taught that the slides could not be reused, the silica layer was still considered to have a protective effect.  Thus it was applied to the Gryczynski structure.  Examiner notes also that the newly applied Zhang paper also has a publication date that is later than the applied Malicka paper and also clearly teaches that the silica layer purpose is twofold: protection of the silver film and separation of the luminescent compound and the silver film.  None of these references teach what the protective purpose is or how well the silica coating performs that purpose. Since these references came after the Malicka paper and teach the silica film as a protecting layer, this counters the argument made by applicant against Malicka.  
For the above reasons the arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art reviewed synthesis and optical properties of silver nanoparticles and arrays including particles coated by silica layers used to protect the particles from aggressive environments and to introduce chemical functionality to the particle surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797